Citation Nr: 1439972	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant and her children


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from September 1944 to August 1945.  The Veteran died in May 2013, and the appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In July 2014, the appellant and her children appeared at a hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence and waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).


REMAND

The Veteran, who had recognized guerilla service during the World War II era from September 1944 to August 1945, died in May 2013, at which time service connection was in effect for posttraumatic stress disorder, evaluated as 30 percent disabling, and macular degeneration, which had been evaluated as 100 percent disabling for approximately two years prior to the time of the Veteran's death.

The Veteran's death certificate reflects his cause of death as cardio-respiratory failure, which was due to a myocardial infarction, which in turn was due to hypertension, type II diabetes mellitus, and bleeding of the gastrointestinal tract.  The appellant has not asserted that either of the Veteran's service-connected disabilities resulted in or contributed to the cause of his death.  Rather, during her Board hearing, the appellant asserted her belief that the Veteran developed hypertension, one of the diseases contributing to his cause of death, as the result of in-service back injuries.

Of the three noted contributors to the cause of the Veteran's death, the evidence of record does not suggest that the Veteran developed two of these diseases, hypertension or diabetes mellitus, during service or for many years thereafter.  In that regard, the first elevated blood pressure reading, as defined for VA purposes, was recorded in March 1971, and the first hypertension diagnosis of record was recorded in December 1993.  Likewise, the first diagnosis of type II diabetes mellitus was recorded in December 2003.  

With regard to the third noted contributing factor in the cause of the Veteran's death, gastrointestinal tract bleeding, the Veteran's treatment records, including hospitalization records from the month of his death, May 2013, do not indicate the etiology of this gastrointestinal bleeding.  However, the record does reflect evidence of in-service gastrointestinal complaints and treatment for a peptic ulcer.  Specifically, in a March 1970 affidavit, a physician reported treating the Veteran for a peptic ulcer from July 1945 to January 1946, and this time period includes the last month of the Veteran's recognized guerilla service.  Additionally, in a December 1969 affidavit, a medical professional reported treating the Veteran for stomach pains from December 1946 to December 1952, a period beginning shortly after the Veteran's period of recognized guerilla service.  Subsequent VA treatment is of record from 1963, and these records reflect the Veteran's regular reports of experiencing epigastric pain, with epigastric tenderness noted in April 1963 and a peptic ulcer diagnosed in December 1969, at which time the Veteran reported experiencing epigastric pain since approximately 1950.

Given this evidence of in-service gastrointestinal complaints, coupled with evidence establishing that gastrointestinal tract bleeding contributed to the cause of the Veteran's death, a duty to obtain a related medical opinion has been triggered.  Thus, the Board finds it necessary to remand the claim for a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's entire claims file, to include all electronic files, to an appropriate medical professional.  After reviewing the claims file, the medical professional is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal tract bleeding, noted as a contributor to his cause of death on his death certificate, is a progression of or otherwise related to his in-service gastrointestinal complaints, namely epigastric pain and a peptic ulcer.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


